Exhibit 10.2

ATRICURE, INC.

2005 EQUITY INCENTIVE PLAN

PERFORMANCE SHARE AGREEMENT

Summary of Performance Share Grant

AtriCure, Inc., a Delaware corporation (the “Company”), grants to the Grantee
named below, in accordance with the terms of the 2005 Equity Incentive Plan (the
“Plan”) and this Performance Share Agreement (the “Agreement”), Performance
Shares as follows:

 

Name of Grantee:  

 

  Maximum Number of Performance Shares:  

 

  Grant Date:  

 

  Performance Goals:   As set forth on Exhibit A   Performance Period:   As set
forth on Exhibit A  

Terms of Agreement

1. Grant of Performance Shares. Subject to and upon the terms, conditions, and
restrictions set forth in this Agreement and in the Plan, the Company grants to
the Grantee as of the Grant Date, Performance Shares upon the terms and
conditions of this Agreement. Each Performance Share shall represent one
hypothetical Share and shall at all times be equal in value to one Share.

2. Earning of Performance Shares.

(a) Except as provided in Section 3, Performance Shares shall be earned as set
forth on Exhibit A, provided that the Grantee has remained continuously employed
by the Company or any Subsidiary from the Grant Date through the end of the
Performance Period.

(b) Prior to the payment of any Performance Shares as provided in this
Agreement, the Committee shall determine in writing the extent, if any, that the
Performance Goals have been satisfied and shall determine the number, if any, of
Performance Shares that shall have become earned under this Agreement. The
Committee may in its sole discretion modify the Performance Goals, in whole or
in part, as the Committee deems appropriate and equitable to reflect a change in
the business, operations, corporate structure or capital structure of the
Company or its Subsidiaries, the manner in which it conducts its business, or
other events or circumstances.

3. Payment of Performance Shares.

(a) Except as otherwise provided in this Section 3, if and to the extent earned
pursuant to Section 2 above, the Company shall deliver to the Grantee the Shares
underlying the earned Performance Shares in one installment to be delivered
within 90 days of December 31, 2010. Except as otherwise provided in
Section 3(b) or 3(c) or as otherwise provided by the



--------------------------------------------------------------------------------

Committee, the Grantee must be employed by the Company or a Subsidiary on
December 31, 2010 in order to be entitled to payment of any such Shares.

(b) If the Grantee’s continuous employment with the Company and its Subsidiaries
terminates due to a permanent and total disability (a “Permanent Disability”)
within the meaning of Section 22(e)(3) of the Code, the Grantee’s employment
with the Company and its Subsidiaries shall, for all purposes under this
Agreement, be deemed to continue. If Grantee dies while suffering a Permanent
Disability, Grantee’s estate shall have the rights to Shares underlying
Performance Shares on the terms set forth in Section 3(c).

(c) If a “Change of Control” (as defined in the Plan) described in Section 13(c)
of the Plan occurs while the Grantee is employed by the Company or any
Subsidiary or if the Grantee dies, in either case at any time prior to
December 31, 2010, then the Grantee shall be deemed to have earned 100% of the
Maximum Number of Performance Shares, and the Company shall, upon such Change of
Control, deliver to Grantee (or Grantee’s estate in the case of death) the
Shares underlying all earned Performance Shares, provided, however, that if such
Change of Control or death occurs after December 31, 2009 and before
December 31, 2010 and Grantee is not entitled to an award of Performance Shares
for the Performance Period of the year ending December 31, 2009, Grantee shall
be deemed only to have earned the Performance Shares that Grantee can earn based
on the Performance Period of the year ending December 31, 2010, and the Company
shall deliver to Grantee (or Grantee’s estate in the case of death) the Shares
underlying such earned Performance Shares.

(d) Notwithstanding anything contained in this Agreement to the contrary, the
Committee may, in its sole discretion, accelerate the time at which the
Performance Shares become vested and nonforfeitable on such terms and conditions
as it deems appropriate.

4. Transferability. The Performance Shares may not be Transferred and shall not
be subject in any manner to assignment, alienation, pledge, encumbrance or
charge, unless otherwise provided under the Plan. Any purported Transfer or
encumbrance in violation of the provisions of this Section 4 shall be void, and
the other party to any such purported transaction shall not obtain any rights to
or interest in such Performance Shares.

5. Dividend, Voting and Other Rights. The Grantee shall not possess any
incidents of ownership (including, without limitation, dividend and voting
rights) in the Shares underlying the Performance Shares until such Shares have
been delivered to the Grantee in accordance with Section 3 of this Agreement.
The obligations of the Company under this Agreement will be merely that of an
unfunded and unsecured promise of the Company to deliver Shares in the future,
and the rights of the Grantee will be no greater than that of an unsecured
general creditor. No assets of the Company will be held or set aside as security
for the obligations of the Company under this Agreement.

6. Continuous Employment. For purposes of this Agreement, the continuous
employment of the Grantee with the Company and its Subsidiaries shall not be
deemed to have been interrupted, and the Grantee shall not be deemed to have
ceased to be an employee of the Company and its Subsidiaries, by reason of the
transfer of his employment among the Company and its Subsidiaries.

 

- 2 -



--------------------------------------------------------------------------------

7. No Employment Contract. Nothing contained in this Agreement shall confer upon
the Grantee any right with respect to continuance of employment by the Company
and its Subsidiaries, nor limit or affect in any manner the right of the Company
and its Subsidiaries to terminate the employment or adjust the compensation of
the Grantee.

8. Relation to Other Benefits. Any economic or other benefit to the Grantee
under this Agreement or the Plan shall not be taken into account in determining
any benefits to which the Grantee may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Company or a
Subsidiary and shall not affect the amount of any life insurance coverage
available to any beneficiary under any life insurance plan covering employees of
the Company or a Subsidiary.

9. Taxes and Withholding. To the extent that the Company or any Subsidiary is
required to withhold any federal, state, local, foreign or other tax in
connection with the Performance Shares pursuant to this Agreement, it shall be a
condition to earning the award that the Grantee make arrangements satisfactory
to the Company or such Subsidiary for payment of such taxes required to be
withheld. The Committee may, in its sole discretion, require the Grantee to
satisfy such required withholding obligation by surrendering to the Company a
portion of the Shares earned by the Grantee under this Agreement, and the Shares
so surrendered by the Grantee shall be credited against any such withholding
obligation at the Fair Market Value of such Shares on the date of surrender. In
no event shall the Fair Market Value of the Shares to be surrendered pursuant to
this section to satisfy applicable withholding taxes exceed the minimum amount
of taxes required to be withheld or such other amount that will not result in a
negative accounting impact.

10. Adjustments. The number and kind of Shares deliverable pursuant to the
Performance Shares are subject to adjustment as provided in Section 13 of the
Plan.

11. Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws and listing requirements
with respect to the Performance Shares; provided, however, notwithstanding any
other provision of this Agreement, the Company shall not be obligated to deliver
any Shares pursuant to this Agreement if the delivery of this Agreement would
result in a violation of any such law or listing requirement.

12. Amendments. Subject to the terms of the Plan, the Committee may modify this
Agreement upon written notice to the Grantee. Any amendment to the Plan shall be
deemed to be an amendment to this Agreement to the extent that the amendment is
applicable to this Agreement. Notwithstanding the foregoing, no amendment of the
Plan or this Agreement shall adversely affect the rights of the Grantee under
this Agreement without the Grantee’s consent unless the Committee determines, in
good faith, that such amendment is required for the Agreement to either be
exempt from the application of, or comply with, the requirements of Section 409A
of the Code, or as otherwise may provided in the Plan.

13. Compliance with Section 409A of the Code. It is intended that this Agreement
shall either be exempt from the application of, or comply with, the requirements
of Section 409A of the Code. This Agreement shall be construed, administered,
and governed in a manner that effects such intent, and the Committee shall not
take any action that would be inconsistent with such intent. Without limiting
the foregoing, the Performance Shares shall not be deferred, accelerated,
extended, paid out, settled, adjusted, substituted, exchanged or modified in a
manner

 

- 3 -



--------------------------------------------------------------------------------

that would cause the award to fail to satisfy the conditions of an applicable
exception from the requirements of Section 409A of the Code or otherwise would
subject the Grantee to the additional tax imposed under Section 409A of the
Code. The amounts payable pursuant to this Agreement are intended to be separate
payments that qualify for the “short-term deferral” exception to Section 409A of
the Code to the maximum extent possible.

14. Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions of this Agreement, and the remaining provisions of this
Agreement shall continue to be valid and fully enforceable.

15. Relation to Plan. This Agreement is subject to the terms and conditions of
the Plan. This Agreement and the Plan contain the entire agreement and
understanding of the parties with respect to the subject matter contained in
this Agreement, and supersede all prior written or oral communications,
representations and negotiations with respect to this Agreement. In the event of
any inconsistency between the provisions of this Agreement and the Plan, the
Plan shall govern. Capitalized terms used of this Agreement without definition
shall have the meanings assigned to them in the Plan. The Committee acting
pursuant to the Plan, as constituted from time to time, shall, except as
expressly provided otherwise of this Agreement, have the right to determine any
questions which arise in connection with the grant of the Performance Shares.

16. Successors and Assigns. Without limiting Section 4, the provisions of this
Agreement shall inure to the benefit of, and be binding upon, the successors,
administrators, heirs, legal representatives and assigns of the Grantee, and the
successors and assigns of the Company.

17. Governing Law. The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of Delaware, without giving
effect to the principles of conflict of laws of this Agreement.

18. Electronic Delivery. The Grantee consents and agrees to electronic delivery
of any documents that the Company may elect to deliver (including, but not
limited to, prospectuses, prospectus supplements, grant or award notifications
and agreements, account statements, annual and quarterly reports, and all other
forms of communications) in connection with this and any other award made or
offered under the Plan. The Grantee understands that, unless earlier revoked by
the Grantee by giving written notice to the Chief Financial Officer of the
Company, this consent shall be effective for the duration of the Agreement. The
Grantee also understands that he or she shall have the right at any time to
request that the Company deliver written copies of any and all materials
referred to above at no charge. The Grantee consents to any and all procedures
the Company has established or may establish for an electronic signature system
for delivery and acceptance of any such documents that the Company may elect to
deliver, and agrees that his or her electronic signature is the same as, and
shall have the same force and effect as, his or her manual signature. The
Grantee consents and agrees that any such procedures and delivery may be
effected by a third party engaged by the Company to provide administrative
services related to the Plan.

The Company has caused this Agreement to be executed on its behalf by its duly
authorized officer and the Grantee has also executed this Agreement, as of the
Grant Date.

 

- 4 -



--------------------------------------------------------------------------------

ATRICURE, INC. By:  

 

Name:   Title:  

The undersigned acknowledges that a copy of the Plan, Plan Summary and
Prospectus, and the Company’s most recent Annual Report and Proxy Statement (the
“Prospectus Information”) are available for viewing on the Company’s intranet
site at www.atricure.com. The Grantee consents to receiving this Prospectus
Information electronically, or, in the alternative, agrees to contact the
Company’s Chief Financial Officer at (513) 755-4100 to request a paper copy of
the Prospectus Information at no charge. The Grantee represents that he or she
is familiar with the terms and provisions of the Prospectus Information and
accepts the award of Performance Shares on the terms and conditions set forth of
this Agreement and in the Plan.

 

 

Grantee   Date:  

 

ALTERNATIVE FOR ELECTRONIC SIGNATURE

You may accept the award online or by telephone in accordance with the
procedures established by the Company and the Plan administrator. By accepting
your award in accordance with these procedures, you acknowledge that a copy of
the Plan, Plan Summary and Prospectus, and the Company’s most recent Annual
Report and Proxy Statement (the “Prospectus Information”) either have been
received by you or are available for viewing on the Company’s intranet site at
www.atricure.com, and consent to receiving this Prospectus Information
electronically, or, in the alternative, agree to contact the Company’s Chief
Financial Officer at (513) 755-4100 to request a paper copy of the Prospectus
Information at no charge. You also represent that you are familiar with the
terms and provisions of the Prospectus Information and accept the award on the
terms and conditions set forth of this Agreement and in the Plan. These terms
and conditions constitute a legal contract that will bind both you and the
Company as soon as you accept the award as described above.

 

- 5 -



--------------------------------------------------------------------------------

EXHIBIT A

PERFORMANCE GOALS AND PERFORMANCE PERIOD

Performance Period: Year Ending December 31, 2009

 

Performance Goal:    Net income (excluding non-cash compensation) of the Company
of more than $0.

If, for the year ending December 31, 2009 Performance Period, the Company
achieves the Performance Goal set forth above, Grantee shall be entitled to
                     Performance Shares.

If, for the year ending December 31, 2009 Performance Period, the Grantee fails
to achieve the Performance Goal set forth above, then Grantee’s right to earn
Performance Shares for the year ending December 31, 2009 Performance Period
shall be forfeited automatically without further action or notice.

Performance Period: Year Ending December 31, 2010

 

Performance Goal:    Increase in net revenue of the Company of at least 20% over
net revenue of the Company for the year ended December 31, 2009.

If, for the year ending December 31, 2010 Performance Period, the Company
achieves the Performance Goal set forth above, Grantee shall be entitled to
                     Performance Shares.

If, for the year ending December 31, 2010 Performance Period, the Grantee fails
to achieve the Performance Goal set forth above, then Grantee’s right to earn
Performance Shares for the year ending December 31, 2010 Performance Period
shall be forfeited automatically without further action or notice.